            Case 19-15269-elf         Doc 45 Filed 11/27/19 Entered 11/27/19 11:07:56                 Desc
                                            CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 7


Out of Site Infrastructure, Inc.                                 : Case No. 19−15269−elf
                 Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , November 27, 2019 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Eric L. Frank
                                                                 Judge , United States Bankruptcy Court




                                                                                                                   45
                                                                                                             Form 195
